Appellant was charged by indictment with the offense of murder. Upon conviction her penalty was assessed at confinement in the penitentiary for a period of ten years.
We find no statement of the evidence adduced. In the transcript are some documents denominated bills of exception, but none of them are verified by the signature of the trial judge nor otherwise as required by law. See Art. 744, C. C. P. *Page 172 
We find nothing in the record which warrants or justifies a reversal of the judgment. It is therefore affirmed.
Affirmed.